The issue raised in the appellant's second assignment of error is whether the alimony provisions of the separation agreement, as incorporated into the divorce decree, are subject to modification by the Maryland courts. If these provisions are modifiable, then the courts of Ohio are not required to accord them full faith and credit under Section 1, Article IV of the United States Constitution. Sistare v. Sistare (1910), 218 U.S. 1; Armstrong v.Armstrong (1927), 117 Ohio St. 558.
The appellant contends that the decree is modifiable, because the agreement incorporated into the decree did not "specifically state that the provisions with respect to the alimony, support and maintenance of the husband or wife are not subject to any court modification," as required under Section 28 of Article 16 of the Maryland Code (1957, 1981 Repl. Vol.) which provides:
"Effect of agreement and settlements between parties. Any deed or agreement made between husband and wife respecting alimony, support, maintenance, property rights, or personal rights, or any settlement made in lieu of alimony, support, maintenance, property rights or personal rights shall be valid, binding and enforceable to every intent and purpose, and the deed or agreement may not be a bar to an action for divorce, either a vinculo matrimonii or a mensa et thoro, as the case may be, whether the cause for divorce existed at the time or arose prior to or subsequent to the time of the execution of the deed or agreement, or whether at the time of making the deed or agreement the parties were living together or apart. However, whenever any deed or agreement shall make provision for or in any manner affect the care, custody, education or maintenance of any infant child or children of the parties, the court has the right to modify the deed or agreement in respect to the infants as to the court may seem proper, looking always to the best interests of the infants. Furthermore, any provision in the deed or agreementin respect to alimony, support and maintenance of the husband orwife is subject to modification by the court to the extent thecourt deems just and proper regardless of the manner in which theprovisions with respect to the alimony, support and maintenanceare expressed or stated unless there is an express waiver ofalimony, support and maintenance by the husband or wife or unlessthe provisions of the deed, agreement, or settlement specificallystate that the provisions with *Page 223 respect to the alimony, support and maintenance of the husband orwife are not subject to any court modification." (Emphasis added.)
However, the emphasized portion of this statute was added in 1976, three years after the parties in this case executed the separation agreement, and two years after the parties in this case executed the separation agreement, and two years after they were divorced. The amended portion of the statute expressly applies only to agreements entered into after April 13, 1976. Section 2, Chapter 170, Maryland Acts (1976). Thus, in 1973 and 1974, there was no Maryland statute which required a separation agreement to specifically state that its provisions regarding alimony were not modifiable by the court, in order for them to be nonmodifiable.
Paragraph 19 of the separation agreement implies, but does not "specifically state," that the courts do not have power to modify the agreement. In view of the fact that at the time the agreement was drafted that there was no legal requirement that such a clause be specifically stated, I concur with the decision of the majority that the alimony clause of the divorce decree is not modifiable by the Maryland courts, and that it must therefore be given full faith and credit by the Ohio courts.
It should also be noted that the trial court erred in failing to order appellant to pay arrearages; however, appellee did not file a cross-assignment of error to have this omission corrected. *Page 224